NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMANPREET SINGH,                                No.    18-72835

                Petitioner,                     Agency No. A209-156-986

 v.
                                                MEMORANDUM*
JEFFREY A. ROSEN, Acting Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 5, 2020
                               Portland, Oregon

Before: PAEZ and RAWLINSON, Circuit Judges, and PREGERSON,** District
Judge.
Dissent by Judge RAWLINSON

      Amanpreet Singh petitions for review of the Board of Immigration Appeals

(“BIA”) dismissal of his appeal of an immigration judge’s (“IJ”) denial of his

application for asylum, withholding of removal, and CAT relief. The only issue


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
we must consider is whether the IJ’s adverse credibility determination is supported

by substantial evidence. We have jurisdiction under 8 U.S.C. § 1252, and we

review findings of fact for substantial evidence and questions of law de novo. See

Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir. 2013). “Where, as here, the BIA

agrees with the IJ decision and also adds its own reasoning, we review the decision

of the BIA and those parts of the IJ’s decision upon which it relies.” Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1027-28 (9th Cir. 2019). We grant the petition

and remand for further proceedings.

      The IJ found Singh not credible for three reasons, all of which were affirmed

by the BIA. None of them, however, are supported by substantial evidence. See

Shrestha v. Holder, 590 F.3d 1034, 1043 (9th Cir. 2010) (recognizing that an IJ

must consider the totality of the circumstances and “provide ‘specific and cogent

reasons’ in support of an adverse credibility determination.”).

      First, the IJ found a discrepancy between Singh’s testimony, during which

he described having been beaten by police, and a summary of his prior credible

fear interview, which mentioned imprisonment and threats from police, but not a

beating. The omissions from Singh’s credible fear interview were likely the result

of imprecise questioning by the asylum officer. Singh’s interview answers were

responsive to the questions that the interviewer asked; he testified that he had been

beaten by the opposition parties, stated at his credible fear interview that the police


                                           2
were members of those parties, and was only asked at his credible fear interview

whether he had been harmed by police “[a]side from the Badal and BJP party

members.” Furthermore, as we have recognized, “[i]t is well established that the

mere omission of details is insufficient to uphold an adverse credibility finding.”

Lai v. Holder, 773 F.3d 966, 971 (9th Cir. 2014) (internal quotation marks

omitted).

      Second, the IJ found it suspicious that Singh obtained a passport several

months before he was ever beaten. Singh, however, made no representation that he

intended to leave the country prior to being beaten. An adverse credibility

determination cannot be based upon speculation or conjecture. Chawla v. Holder,

599 F.3d 998, 1004 (9th Cir. 2010).

      Third, the IJ viewed a letter from a treating physician as evidence of a

premeditated asylum scheme because (1) Singh’s father obtained the letter three

weeks after Singh was treated and (2) the letter listed only certain classes of

medicine, rather than specific names of medicines. When asked why his father

would have obtained the letter before Singh ever left India, Singh responded that

his father may have obtained the letter because he wished to keep records of

Singh’s medical treatment, about which there is nothing inherently suspect. Singh

having offered a “reasonable and plausible explanation” for why his father

obtained the medical records, the IJ’s speculation does not provide substantial


                                          3
evidence to support this ground for finding Singh not credible. See Rizk v. Holder,

629 F.3d 1083, 1088 (9th Cir. 2011). Nor did the IJ provide any cogent

explanation why the doctor’s lack of detail as to the specific medicines prescribed

undermines Singh’s credibility.

      Because substantial evidence does not support the agency’s adverse

credibility determination, we grant the petition for review and remand for further

proceedings consistent with this disposition.

      PETITION FOR REVIEW GRANTED AND REMANDED.




                                         4
                                                                           FILED
                                                                               JAN 8 2021
Singh v. Barr, Case No. 18-72835
                                                                        MOLLY C. DWYER, CLERK
Rawlinson, Circuit Judge, dissenting:                                     U.S. COURT OF APPEALS


      I respectfully dissent from the majority’s conclusion that the adverse

credibility determination made by the agency was not supported by substantial

evidence. The majority’s conclusion does not comport with the governing

standard of review.

      We review an adverse credibility determination for substantial evidence.

See Iman v. Barr, 972 F.3d 1058, 1064 (9th Cir. 2020). Under this stringent

standard, an adverse credibility determination can be overturned only if “any

reasonable adjudicator would be compelled to conclude to the contrary.” Id.

(citation omitted). We have repeatedly recognized that “only the most

extraordinary circumstances will justify overturning an adverse credibility

determination.” Id. (quoting Jin v. Holder, 748 F.3d 959, 964 (9th Cir. 2014) and

Shrestha v. Holder, 590 F.3d 1034, 1041 (9th Cir. 2010)). In addition, even one

discrepancy suffices as a basis for an adverse credibility determination. See Rizk v.

Holder, 629 F.3d 1083, 1087 (9th Cir. 2011) (explaining that “[w]e must uphold

the IJ’s adverse credibility determination so long as one of the identified grounds is

supported by substantial evidence and goes to the heart of the alien’s claim of

persecution”) (citation, alterations, footnote reference, and internal quotation marks



                                          1
omitted).

      This case does not present an extraordinary circumstance warranting reversal

of the adverse credibility determination. The agency relied on the following

matters to support the adverse credibility determination:

      1.     Petitioner Amanpreet Singh’s failure to mention during his credible

fear interview that he and his father were beaten by the police even though he was

“specifically asked if he had ever suffered any mistreatment or feared suffering any

mistreatment at the hands of authorities in India, including the police.” Singh

confirmed the summary that was provided at the end of the credible fear interview,

with no mention of beatings by the police. We have consistently upheld adverse

credibility determinations under this circumstance—when an individual seeking

asylum makes no mention of harm that he later offers as evidence of persecution.

See e.g., Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004) (observing that “[t]he

IJ could reasonably conclude that there is a valid discrepancy between the airport

interview and [Petitioner’s later] testimony”). No reasonable adjudicator would be

compelled to reach a contrary conclusion regarding Singh’s testimony in this case.

      2.     The implausibility of Singh obtaining a passport one year prior to the

assaults he relied on to support his persecution claim, when he initially testified

that he obtained the passport in 2016 to leave India. It would be reasonable for the

                                           2
Immigration Judge (IJ) to infer that Singh recognized the implausibility of his

obtaining a passport before the asserted assaults, hence the initial statement

regarding the date of the passport. See Jibril v. Gonzales, 423 F.3d 1129, 1135

(9th Cir. 2005) (explaining that adverse credibility findings may be supported on

the basis of implausibility).

      3.     The implausible explanation provided by Singh for obtaining his

medical record prior to leaving India. Initially, Singh testified that his father

obtained a “hospital letter” and sent it to him in the United States. However, when

the IJ pointed out that the letter was dated prior to Singh’s departure from India,

when he assertedly had no plans to leave the country, Singh changed his story to

state that he needed the letter for his records “if in the future [he] need[ed] the

medicine again.” However, the problem with that explanation was that the letter

did not mention any medicines Singh received. Rather, the letter only referenced

generally “antibiotics, analgesics, [and] PPIs.” The IJ was not required to accept

Singh’s inconsistent testimony and implausible explanation. See Zamanov v.

Holder, 649 F.3d 969, 974 (9th Cir. 2011). If we were reviewing de novo, perhaps

we would reach a different conclusion. However, reviewing for substantial

evidence, we cannot say on this record that a contrary conclusion is compelled.

      I would deny the petition for review.

                                            3